326 S.W.3d 853 (2010)
Robert R. REINER, Trustee of the Reiner Family Trust, Appellant,
v.
CITY OF EUREKA, et al., Respondents.
No. ED 94634.
Missouri Court of Appeals, Eastern District, Division Two.
December 14, 2010.
Benicia Baker-Livorsi, Saint Charles, MO, for Appellant.
Megan C. Appleby, Saint Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Robert R. Reiner, as trustee of the Reiner Family Trust, appeals from the grant of summary judgment in favor of the City of Eureka, Michael Weigand and Ronald Jones (collectively, "the City"). We find the trial court did not err in granting summary judgment in favor of the City. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. *854 We affirm the judgment under Rule 84.16(b).